61 F.3d 899
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  Willie Lee GRAHAM, Petitioner.
No. 95-8025.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 22, 1995.Decided:  July 18, 1995.

On Petition for Writ of Mandamus.  (CR-92-208-A)
PETITION DENIED.
Willie Lee Graham, petitioner pro se.
Before HALL, MURNAGHAN, and LUTTIG, Circuit Judges.
PER CURIAM:


1
Willie Lee Graham brought this petition for writ of mandamus to compel the United States District Court for the Eastern District of Virginia to act on Graham's 28 U.S.C. Sec. 2255 (1988) motion.  Because the district court recently denied Graham's motion, the petition for mandamus relief is moot.  Accordingly, we grant leave to proceed in forma pauperis, but deny the petition for writ of mandamus.  We deny petitioner's motions for appointment of counsel, for an investigation and to extend the time in which to note an appeal.  See Fed.  R.App. P. 4(a)(5).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
PETITION DENIED.